         Case 1:18-cv-10874-DPW Document 44 Filed 10/10/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

PROTECT DEMOCRACY PROJECT, INC.;                     )
BRENNAN CENTER FOR JUSTICE AT                        )
NEW YORK UNIVERSITY SCHOOL OF LAW;                   )
MICHAEL F. CROWLEY; and                              )
BENJAMIN WITTES,                                     )
                                                     )
       Plaintiffs,                                   )
                                                     )       C.A. No. 18-10874-DPW
       v.                                            )
                                                     )
U.S. DEPARTMENT OF JUSTICE;                          )
DEPARTMENT OF HOMELAND SECURITY;                     )
WILLIAM PELHAM BARR in His Official                  )
Capacity as Attorney General of the United           )
States; and KEVIN K. McALEENAN,                      )
In his Official Capacity as Acting Secretary of      )
the Department of Homeland Security,                 )
                                                     )
       Defendants.                                   )

                         DEFENDANTS’ MOTION TO EXTEND TIME
                     IN WHICH TO REPLY TO PLAINTIFFS’ OPPOSITION
                          TO DEFENDANTS’ MOTION TO DISMISS
                                   (ASSENTED TO)

       Defendants, U.S. Department of Justice, Department of Homeland Security, William

Pelham Barr in his official capacity as Attorney General of the United States and Kevin K.

McAleenan, in his official capacity as Acting Secretary of the U.S. Department of Homeland

Security (“Defendants”), by their attorney, Andrew E. Lelling, United States Attorney for the

District of Massachusetts, respectfully moves the Court for an additional five (5) business days –

until October 21, 2019 – in which to file their reply to Plaintiffs’ Opposition to Defendants’

Motion to Dismiss.

       As grounds for this motion, Defendants state that their reply is currently due on October

11, 2019. However, due to the press of other business, undersigned counsel was unable to
         Case 1:18-cv-10874-DPW Document 44 Filed 10/10/19 Page 2 of 3



complete the Reply within the time required in order to obtain proper internal reviews within the

government. Defendants are confident that an additional five business dates, until October 21,

2019, will be sufficient time to finalize and file the reply. Defendants also note that the filing of

the Reply is the final event scheduled by the Court pursuant to its Scheduling Order of March 8,

2019 (ECF No. 31) and the requested extension will therefore not affect any other dates currently

set by the Court for this action. In further support, Defendants state that Plaintiffs have assented

to this Motion.

       WHEREFORE, Defendants request that the Court grant their motion, and order that

Defendants’ Reply to Plaintiffs’ Opposition to Defendants’ Motion to Dismiss be filed no later

than October 21, 2019.



                                                       Respectfully submitted,

                                                       ANDREW E. LELLING,
                                                       United States Attorney

                                                By:    /s/ Susan M. Poswistilo
                                                       Susan M. Poswistilo (BBO #565581)
                                                       Assistant U.S. Attorney
                                                       U.S. Attorney’s Office
                                                       John J. Moakley U.S. Courthouse
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3103
Date: October 10, 2019                                 susan.poswistilo@usdoj.gov




                                                  2
         Case 1:18-cv-10874-DPW Document 44 Filed 10/10/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                      /s/ Susan M. Poswistilo
                                                      Susan M. Poswistilo
Date: October 10, 2019




                                            CERTIFICATION

       I certify that I have conferred with counsel for plaintiffs and counsel has assented to this
motion.

Date: October 10, 2019                                /s/ Susan M. Poswistilo
                                                      Susan M. Poswistilo




                                                 3
